Title: From James Madison to Robert R. Livingston, 3 April 1794
From: Madison, James
To: Livingston, Robert R.


Dear Sir
Philada. April 3d. 1794
This will be handed you by the Revd. Mr. Toulmin of the Unitarian Sect from England, whose attachment to liberty has led him to this land of it. You will find him intelligent, and modest, and in every respect deserving the attention I solicit for him.
I was lately called on by a French gentleman who said he was your neighbour, and afforded me an opportunity of dropping you a few lines which I meant to have availed myself of, but was disappointed. I should however only have told you what you quickly see in all the newspapers. The embargo would have been the principal article of information. That measure was embraced with considerable unanimity, after much hesitation & some opposition from the Eastern quarter. A sequestration of British debts has since been proposed, and yesterday another mode of warring on the unfriendly system of G. B. was proposed by Mr. Clarke. You will find it in the paper of this evening which I inclose. Measures of this cast are a little checked by the revocation of the Edict of Novr. 6. which is urged here as more conciliatory than it deserves.
The Executive have recd. letters today from Mr. Pinkny of the 9th. & Mr. Short of the 19th. of Jany. The former contain little more I understand than an account of the new instruction of Jany. 8th. The latter are written from Madrid and suggest that Spain is by no means in good humour with G. B. and is retained in the connection with her more by a fear of France than any other cause. Mr. S. speaks of the Affairs of France as in a state of the most compleat triumph. With the greatest esteem I am Dear Sir Yr. Most Obed. servt.
Js. Madison Jr
